Citation Nr: 1827134	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from April 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Original jurisdiction now lies with the Boise, Idaho RO.    

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A copy of the transcript is of record.

In March 2013, July 2013 and May 2014, the Board remanded the claims for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran was exposed to significant noise in the service.

2.  The Veteran had high frequency hearing loss in the right ear when he entered service, as was noted on entrance examination, but that hearing loss did not permanently increase beyond the natural progression due to his noise exposure.

3. The Veteran's left hearing loss in service was not a permanent hearing loss and was due to his otosclerosis.

4.  The Veteran's otosclerosis was present in service, but is a genetic disease, which did not permanently increased beyond the natural progression by his noise exposure.

5.  The Veteran's tinnitus is presumed to have had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for otosclerosis with bilateral hearing loss. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

2.  The criteria are met for service connection for tinnitus. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

The Veteran seeks service connection for tinnitus.  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement). Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303 (a).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including tinnitus (which is defined as a chronic disease) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003).  It is generally subjective in type, meaning that it is a disorder with symptoms that can be identified through lay observation alone, as opposed to requiring medical evidence to establish. 

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  More specifically, he testified that he was exposed to firing weapons, to include grenades, missiles, pistols, and rifles and that he was exposed to loud rattling and track noises while sitting in ATVs.  He further testified that he did not always wear hearing protection because it was not required.  He reported that he first noticed ringing in his ears in service and that it continued after he was discharged.  He further reported that it never went away and that he still experiences ringing in his ears.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was that of a Heavy Antiarmor Weapons Crewman. See DD Form 214.  This MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  The Board finds that the Veteran's statements regarding his exposure to acoustic trauma are competent and credible, based on the circumstances of his service.  See 38 U.S.C. § 1154 (a).

Audiological examinations in November 2009, May 2013, and October 2013 reflect a diagnosis of tinnitus, based on the Veteran's subjective report that he currently experiences recurring tinnitus.  Each of the examinations resulted in negative nexus opinions, finding that the Veteran's tinnitus was not related to service, but with varying levels of reasoning - none of which the Board finds persuasive.  In this regard, the opinions failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  Furthermore, the November 2009 opinion was speculative in nature.  Additionally, the VA examiners' opinions were based primarily on a lack of evidence of complaints of or treatment for auditory symptoms in the Veteran's service treatment records.  However, the absence of evidence of an auditory pathology in the service treatment records does not preclude service connection.  

In contrast, and in support the claim, the Veteran has consistently reported, as he is competent to do, that he first experienced tinnitus while in active service and that he has continued to experience it since that time.  His assertion is in keeping with the evidence establishing his prolonged exposure to hazardous noise throughout his time in active service.  The Board finds the Veteran credible in his assertions concerning the onset of tinnitus during his active service and the presence of recurring symptoms since that time.  

As the Veteran had ringing in his ears in service, and experienced the same ringing within one year of his separation, which meets the 10 percent disabling criteria under the rating schedule, and continues to experience such ringing, the Board finds that the presumption of service connection for a chronic disability has been met.  Therefore, service connection is granted for tinnitus.

Otosclerosis with Hearing Loss

In essence, the Veteran contends that his current hearing loss is related to his military service, to include noise exposure from firing weapons and riding in personnel carriers.  As noted above, the circumstances of the Veteran's service would be consistent with exposure to loud noise in service.   

The Veteran has current diagnoses of hearing loss and otosclerosis.  Hearing loss is unlike tinnitus, in that for it to qualify as a disability for compensation purposes, it is required to reach a certain level of severity.  For that reason, it is not one that can be diagnosed, or determined to be service-related, by a lay person.  Rather, it takes medical evidence to do so. Similarly, otosclerosis is a disability that requires medical expertise to determine it presence. Therefore, the Veteran's lay statements do not suffice to establish a nexus to service.

At his March 1980 entrance audiological examination, mildly decreased audio acuity in the right ear was noted.  The Veteran was placed on a profile for hearing loss, and his temporary profile was listed as a "2", meaning that there is some defect which may limit activity.  Moreover, on his report of medical history in conjunction with the entrance examination, the Veteran noted a history of hearing loss for the past five years.  The law treats preexisting disabilities differently than disabilities that began in or after service.  Because right ear hearing loss was noted at entry, the claim is one of aggravation of a preexisting disability.  Because left ear hearing loss was not noted at that time of entrance into service, it is handled as a claim for direct service connection (that is, a disability that was caused by service).

Starting with the right ear hearing loss, the pivotal question becomes whether the preexisting right ear hearing loss was aggravated by the Veteran's service, to include his noise exposure.  "Aggravation" means that it permanently worsened beyond its natural progression.  The May 2013 VA examination addressed this issue succinctly, and after review of the pertinent records, the examiner found that the right ear hearing loss was not aggravated because the audiograms show normal bone conduction in service.  Specifically, they explained that noise exposure that causes hearing loss would have caused permanent damage to the cochlea, which was not shown then, or after service in an August 2004 examination.  Because there was no such damage, the evidence did not show that the in-service hearing loss was aggravated.  Likewise, turning to the left ear, the examiner found that it was unlikely that the Veteran's left ear hearing loss was caused by his noise exposure. Rather, the examiner drew a different conclusion - that the bilateral hearing loss shown in service was actually due to otosclerosis.

This raised the theory of entitlement to service connection for otosclerosis.  In March 2016, a Board-certified otologist reviewed the pertinent records and concluded that everything going on with the Veteran's hearing in service was due to the genetic disability of otosclerosis.  He explained that there was no evidence that noise exposure aggravated the otosclerosis, because worsening otosclerosis would have manifested as additional inner ear problems, which the records do not bear out.  Therefore, the specialist found that the Veteran's in-service hearing loss was due to his otosclerosis, which is a genetic disability and which was not aggravated. 

The Board places significant weight on these opinions, given the inherently medical questions at hand, and that they were offered by medical professionals with access to the relevant records.  They fully explain why the preexisting right ear hearing loss and the genetic otosclerosis were not aggravated by service, and how the left ear hearing loss was a symptom of the otosclerosis. 
While the Veteran truly believes that his hearing loss should be service-connected, the medical professionals who have reviewed the pertinent evidence have found that it is due to a genetic disability of otosclerosis, which was not found to be aggravated by his noise exposure in service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for otosclerosis with hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


